UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7851


JEFFREY DENNARD MCNEAIR,

                Plaintiff - Appellant,

          v.

OBIE GIBSON; MICHAEL ALLEN; BRANDON BROOKS; REGINA WILLIAMS;
CRAIG STANCIL; JEFF TILLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-ct-03107-D)


Submitted:   March 10, 2010                 Decided:   May 26, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Jeffrey Dennard McNeair, Appellant Pro Se.   Rudolf A. Renfer,
Jr., Assistant United States Attorney, Michael Bredenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey Dennard McNeair, a federal prisoner, appeals

the district court’s order denying relief on his civil complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau    of    Narcotics,     403   U.S.   388   (1971).        With   regard   to

McNeair’s excessive force claim, we vacate that portion of the

district court’s order and remand for further consideration in

light of Wilkins v. Gaddy, 130 S. Ct. 1175 (2010). ∗                    Turning to

McNeair’s remaining claims, we have reviewed the record and find

no reversible error in the district court’s rejection of those

claims.    Accordingly, we affirm the district court’s denial of

relief on the remaining claims for the reasons stated by the

court.     McNeair v. Gibson, No. 5:08-ct-03107-D (E.D.N.C. Sept.

21, 2009).       We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in    the    materials

before    the    court   and   argument     would   not   aid    the    decisional

process.

                                                            AFFIRMED IN PART,
                                                             VACATED IN PART,
                                                                 AND REMANDED




     ∗
       We note that the district court did not have the benefit
of Wilkins at the time it issued its opinion.



                                        2